           Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

____________________________________
FAWAD SULTANI ALI,                          )
      Karte-Seh, St. 4, House #233 District #6
                                            )
      Kabul, Afghanistan                    )
                                            )
       Plaintiff,                           )         Case No.: 19-3108
                                            )
       v.                                   )
                                            )
MICHAEL R. POMPEO, in his official capacity )         COMPLAINT FOR WRIT OF
As Secretary of State;                      )         MANDAMUS AND INJUNCTIVE
       The Executive Office                 )         RELIEF
       Office of the Legal Adviser          )
       Suite 5.600                          )
               th
       600 19 St. NW                        )
       Washington, D.C. 20522               )
                                            )
KEVIN K. MCALEENAN, in his official         )
capacity as Secretary of Homeland Security; )
       Office of the General Counsel        )
       United States Department of          )
       Homeland Security                    )
       245 Murray Lane SW                   )
       Mail Stop 0485                       )
       Washington, D.C. 20528               )
                                            )
UNITED STATES CONSULATE GENERAL )
KABUL AFGHANISTAN                           )
       The Executive Office                 )
       Office of the Legal Adviser          )
       Suite 5.600                          )
               th
       600 19 St. NW                        )
       Washington, D.C. 20522               )
                                            )
UNITED STATES EMBASSY KABUL                 )
       The Executive Office                 )
       Office of the Legal Adviser          )
       Suite 5.600                          )
             th
       60 19 St. NW                         )
       Washington, D.C. 20522               )




                                       Page 1 of 16
               Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 2 of 16



  DEREK N. BRENNER, in his official capacity      )
  as Acting Executive Associate Director of HIS;  )
         Office of the General Counsel            )
         United States Department of              )
         Homeland Security                        )
         245 Murray Lane SW                       )
         Mail Stop 0485                           )
         Washington, D.C. 20528                   )
                                                  )
  MATTHEW D. EMRICH, in his official              )
  capacity as Associate Director of USCIS’s Fraud )
  Detection and National Security Directorate;    )
         Office of the General Counsel            )
         United States Department of              )
         Homeland Security                        )
         245 Murray Lane SW                       )
         Mail Stop 0485                           )
         Washington, D.C. 20528                   )
                                                  )
  CHRISTOPHER A. WRAY, in his official            )
  capacity as Director of the FBI,                )
         Attorney General                         )
         U.S. Department of Justice               )
         950 Pennsylvania Ave NW                  )
         Washington, D.C. 20530-0001              )
                                                  )
         Defendants.                              )
  ____________________________________            )

             COMPLAINT FOR WRIT OF MANDAMUS AND INJUNCTIVE RELIEF

         COMES NOW Plaintiff Fawad Sultani Ali (“Plaintiff” or “Mr. Sultani”), by and through

  undersigned counsel, for his Complaint for Writ of Mandamus and Injunctive Relief to compel

  Defendants (“Defendants”) to issue Plaintiff’s visa. In support thereof, Plaintiff alleges as

  follows:

                                          INTRODUCTION

1.   The Plaintiff seeks to compel the Defendants to complete “administrative processing” and

     issue an EB-5 visa to Plaintiff. Plaintiff’s Form I-526, Immigrant Petition by Alien

     Entrepreneur was approved by U.S. Citizenship and Immigration Services (“USCIS”) on

                                              Page 2 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 3 of 16



     February 9, 2017. Plaintiff has yet to receive a decision on his pending visa, despite multiple

     inquiries over the past two years. The Plaintiff is eligible for the visa sought, as can be

     evidence by the approval of Plaintiff’s Form I-526. A two year and continuing delay without

     justification for final adjudication is an unreasonable delay resulting in arbitrary and

     capricious action by Defendants. The Defendants’ delays in adjudicating the Plaintiff’s visa

     are unreasonable, unexplained, and have and will continue to cause irreparable injury to

     Plaintiff. The Plaintiff requests that the Court order the Defendants to promptly complete all

     investigations and outstanding administrative processing and adjudicate his visa without

     further delay.

                                    JURISDICTION AND VENUE

2.   This Court has jurisdiction pursuant to 8 U.S.C. § 1331 (federal question jurisdiction), 28

     U.S.C. § 1361 (jurisdiction over actions for mandamus), and 28 U.S.C. §1651 (all writs act).

     Jurisdiction is also conferred by 5 U.S.C. § 555(b) and § 704, the Administrative Procedure

     Act (APA).

3.   Under 28 U.S.C § 1361, “[t]he district courts shall have original jurisdiction of any action in

     the nature of mandamus to compel an officer or employee of the United States or any agency

     thereof to perform a duty owed to the Plaintiff.” Furthermore, the Plaintiff is challenging the

     Defendants’ authority to refuse to adjudicate Plaintiff’s EB-5 visa petition and is not

     challenging a decision within the discretion of the Department of State, a U.S. Embassy, or a

     U.S. Consulate. Therefore, jurisdiction exists for this Court to consider whether the

     Defendants have authority to withhold adjudication of the visa application. See Patel v. Reno,

     134 F.3d 929, 932 (9th Cir. 1997); Raduga USA Corp v. United States Dep’t of State, 440 F.

     Supp. 2d 1140, 1149 (S.D. Cal. 2005) (finding mandamus jurisdiction where “Plaintiffs



                                             Page 3 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 4 of 16



     simply seek to compel the consulate to render a final decision on the Plaintiff’s . . . visa

     applications”).

4.   The APA requires the Defendants to carry out their duties within a reasonable time. 5 U.S.C.

     § 555(b) provides that “[w]ith due regard for the convenience and necessity of the parties or

     their representatives and within a reasonable time, each agency shall proceed to conclude a

     matter presented to it.” The Defendants are subject to 5 U.S.C. § 555(b). See Patel, 134 F.3d

     at 931-32 (“Normally a consular officer’s discretionary decision to grant or deny a visa

     petition is not subject to judicial review. However, when the suit challenges the authority of

     the counsel to take or fail to take an action as opposed to a decision taken within the consul’s

     discretion, jurisdiction exits.”) (internal citations omitted); Raduga, 440 F.Supp. 2d at 1146

     (“[T]he Court finds that Plaintiffs have sufficiently demonstrated Article III standing to bring

     this APA mandamus action.”). As set forth below, the delay in processing the Plaintiff’s visa

     applications is unreasonable.

5.   The Defendants have a mandatory and affirmative duty to adjudicate a properly filed

     immigrant visa petition and application, where the underlying petition has been approved by

     USCIS and forwarded to the appropriate overseas consulate. 22 C.F.R. § 41.121 (a)

     (“refusals must be based on legal grounds”).

6.   Venue in the District of Columbia is appropriate under 28 U.S.C. § 1391(b) and (e) as this is

     an action against the United States, its officers, and its employees and substantial part of the

     events giving rise to the instant claim occurred in this district. Defendants are officers of the

     United States sued in their official capacity who work in the District of Columbia.




                                             Page 4 of 16
               Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 5 of 16



                                                 PARTIES

 7.   Plaintiff, Fawad Sultani Ali, is a citizen of Afghanistan who resides in Kabul, Afghanistan.

      Plaintiff is the Petitioner on a Form I-526, Immigrant Petition by Alien Entrepreneur

      approved by USCIS on February 9, 2017. He has satisfied all conditions for approval of the

      petition filed on his behalf and for issuance of the immigrant visa for which he applied for.

      His EB-5 visa has been held in administrative process for over 19 months.

 8.   Defendant the Honorable Mike Pompeo is sued in his official capacity as Secretary of the

      United States Department of State (“DOS”). The DOS, through the National Visa Center

      (“NVC”) and local consular offices, is responsible for the issuance of immigrant and

      nonimmigrant visas abroad.

 9.   Defendant the Honorable Kevin K. McAleenan is sued in his official capacity as the Acting

      Secretary of the United States Department of Homeland Security (“DHS”). DHS is a cabinet

      department of the United States federal government responsible for immigration-related

      services (U.S. Citizenship and Immigration Services or “USCIS”), enforcement (Immigration

      and Customs Enforcement or “ICE”), and investigations (Homeland Security Investigations

      or “HIS”), among other duties. DHS oversees USCIS and its implementation of federal law

      and policy with respect to immigration benefits applications. As Acting Secretary, Mr.

      McAleenan is responsible for the administration and enforcement of the immigration laws of

      the United States. The USCIS is a component of DHS, charged with processing immigrant

      visa petitions.

10.   United States Consulate General Afghanistan is a consular agency of the Department of State

      and is responsible for overseeing the adjudication and issuance of visas to the United States

      to individuals present in Afghanistan.



                                               Page 5 of 16
               Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 6 of 16



11.   United States Embassy Kabul is an embassy and consular agency of the Department of State

      and is responsible for overseeing the adjudication and issuance of immigrant visas to

      individuals present in Kabul, Afghanistan.

12.   Defendant Derek N. Brenner is the Acting Executive Associate Director of HSI. HSI is an

      agency of the DHS, and is responsible for national security investigations on behalf of DHS

      in coordination with the National Counterterrorism Center. HIS is one of the agencies that

      provides data for background checks to DHS, which is then reported to DOS. Defendant

      Brenner has supervisory responsibility over HIS. Plaintiff sues Defendant Brenner in his

      official capacity.

13.   Defendant Matthew D. Emrich is the Associate Director of USCIS’s Fraud Detection and

      National Security (“FDNS”) Directorate, which works to determine whether an individual or

      organization filing for immigration benefits poses a threat to national security, public safety,

      or the integrity of the nation’s legal immigration system. FDNS agents are placed both within

      USCIS and in other agencies, including DOS and HIS. Defendant Emrich has a supervisory

      responsibility over FDNS. Plaintiff sues Defendant Emrich in his official capacity.

14.   Defendant Christopher A. Wray is the Director of the Federal Bureau of Investigations

      (“FBI”). The FBI is a national security organization with intelligence and law enforcement

      responsibilities. It is responsible for background checks, including name checks requested by

      other agencies including HIS, FDNS, USCIS, and DOS. Defendant Wray has a supervisory

      responsibility over the FBI. Plaintiff sues Defendant Wray in his official capacity.

                                   STATUTORY FRAMEWORK

15.   Through passage of the Immigration Act of 1990, Congress created the USCIS Immigrant

      Investor Program, also known as the Employment-Based Fifth Preference (“EB-5”) Program.



                                              Page 6 of 16
                   Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 7 of 16



          Pub. L. No. 101-649, § 121(a), 104 Stat. 4978, 4989-90 (1990) (codified at INA § 203(b)(5),

          8 U.S.C. § 1153(b)(5)). Under the EB-5 Program, foreign investors have the opportunity to

          obtain U.S. lawful permanent resident status for themselves, their spouses, and their minor

          unmarried children by making a certain level of capital investment and associated job

          creation or preservation in the United States. In 1993, Congress announced a related pilot

          program – now known simply as the “Immigrant Investor Program” – that introduced the

          concept of the “regional center.” Department of Commerce, Justice and State, the Judiciary,

          and Related Agencies Appropriations Act of 1993. Pub. L. No. 102-395, § 610, 106 Stat.

          1828, 1874 (1992). Regional centers were designed to pool investor money in a defined

          industry and promote economic growth in a specific geographic area.

16.       When an immigrant seeks to become an immigrant investor, he embarks on a three-step

          process that includes: (1) filing a petition with USCIS, (2) NVC’s processing of the

          immigrant investor visa application, and (3) the consular office’s approval of the visa

          application.

17.       An immigrant investor must file an initial immigrant petition and supporting documentation

          to receive EB-5 immigrant classification. 6 USCIS Policy Manual pt. G, ch. 4 (May 10,

          2019) (“USCIS Policy Manual”)1.

18.       The petition must establish he or she meets the following eligibility requirements when filing

          the Immigrant Petition by Alien Entrepreneur (Form I-526): the required amount of capital

          has been invested or is actively in the process of being invested in the new commercial

          enterprise; the investment capital was obtained by the investor through lawful means; the

          new commercial enterprise will create at least 10 full-time position for qualifying employees;

      1
       The USCIS Policy Manual is the agency’s centralized online repository for USCIS’
      immigration policies.
                                                 Page 7 of 16
               Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 8 of 16



      and the immigrant investor is or will be engaged in the management of the new commercial

      enterprise.

19.   USCIS’s approval of a petition establishes prima facie entitlement to legal immigration status

      in the U.S.

20.   Once USCIS approves an I-526 Petition, USCIS forwards the petition to the DOS’s NVC for

      the second step in the immigrant visa process. The approved I-526 petition and supporting

      documents are forwarded to the NVC, which performs all pre-interview functions. 8 CFR §§

      204.6(e).

21.   Once the NVC completes processing the immigrant visa, it forwards the immigrant visa

      package to the appropriate consular post for consular review. The consular office is also part

      of the DOS. This is the third step in the immigrant visa process. The consular officers are

      responsible for the issuance of a visa. 6 U.S.C. § 236(b)-(c); 8 U.S.C. §§1104(a)(1), 1201(a).

22.   The Department of State, its employees, and its subsidiaries, are required to process

      immigrant worker visas within a reasonable time period and are required by law to act upon

      visa applications. See Patel, 134 F.3d at 923.

23.   The issuance or denial of an immigrant employment visa is the responsibility of consular

      officers. 8 U.S.C. § 1184; See also Patel, 134 F.3d at 933 (“[I]t is uncontested that only State

      Department consular officers have the power to issue visas.”); Raduga, 440 F. Supp. 2d at

      1145 (holding that “[a]ny delay in processing Plaintiff’s visa applications is [] traceable

      solely to the consular officials”).

24.   The decision of whether to grant a visa petition requires non-discretionary determinations

      that require the application of law to factual determinations. An applicant’s eligibility for a

      visa is based on three legal and regulatory criteria; if all three of the criteria are met, an



                                               Page 8 of 16
               Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 9 of 16



      applicant is considered eligible for a visa. See 9 FAM 301.1-2. The three criteria require the

      applicant to: (1) fall within a visa classification, (2) provide a complete visa application and

      complete all required steps in the application process, and (3) demonstrate that he or she is

      not subject to any legal provision which would make him or her ineligible for a visa and

      therefore inadmissible into the United States. Id.

25.   In general, a consular officer’s actual decision, whether it is a grant or a denial of a visa, is

      not subject to judicial review. This is known as the “doctrine of consular nonreviewability.”

      See, e.g. Saavedra Bruno v. Albright, 197 F.3d 1153, 1164 (D.C. Cir. 1999) (“The doctrine

      holds that a consular official’s decision to issue or withhold a visa is not subject to judicial

      review.”) However, where a plaintiff challenges the authority of a consular officer to either

      take or fail to take an action, “as opposed to a decision taken within the counsel’s discretion,

      jurisdiction exists.” Patel, 134 F.3d at 931-32 (footnotes and citations omitted).

                                     FACTUAL ALLEGATIONS

26.   The American Liberty Regional Center, LLC (“ALRC”) was designated as a USCIS-

      approved Regional Center on March 11, 2013, with a geographic territory that includes

      Broward, Miami-Dade, and Palm Beach in the State of Florida.

27.   ALRC is sponsoring the Campo Felice Project and has agreed to assume the duties inherent

      to the conduct of the Regional Center with regard to the Campo Felice Project, including

      various administrative, oversight, record keeping, and compliance functions.

28.   The Campo Felice Project involves the renovation, build-out, and operations of 323-unit

      senior independent living facility known as Campo Felice Riverfront Senior Housing.

29.   Each EB-5 investor will make a qualifying investment of $500,000 into a non-escrow

      account of Campo Felice EB-5 Fund LLC (the “Company”), and will become a Class B



                                               Page 9 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 10 of 16



      Member of the Company. The Company will then loan the proceeds of the members’ capital

      contributions to The MacFarlane Group (the “Developer”), which will be used to fund the

      development of the Project (the “EB-5 Loan”).

30.   The Company was formed on December 1, 2014 in the State of Florida. Because the

      company was formed after November 29, 1990, it qualifies as a new commercial enterprise

      pursuant to 8 C.F.R. § 204.6(e).

31.   Plaintiff made a $500,000 capital contributions (“Subscription Amount”) into the Company

      on April 3, 2015, when Plaintiff transferred $500,000 from Plaintiff’s client trust account at

      PNC Bank to the non-escrow account of the Company. Funds transferred to Campo Felice

      EB-5 Fund LLC, by Plaintiff, are active and irrevocably committed.

32.   On September 30, 2015, USCIS received Plaintiff’s Form I-526, Immigrant Petition by Alien

      Entrepreneur. Plaintiff’s application included all initial evidence necessary to accompany an

      I-526 petition. 8 C.F.R. § 204.6(j). Specifically, Plaintiff’s I-526 submission included a

      completed Form I-526, with appropriate filing fee of $1,500.00, 8 C.F.R. §

      103.7(b)(1)(i)(W); a project memorandum; and a memorandum establishing the lawful

      source of capital invested by the Plaintiff and tracing the remittance of Plaintiff’s capital to

      the Campo Felice EB-5 Fund, LLC account.

33.   Plaintiff’s I-526 petition was approved on February 9, 2017.

34.   Plaintiff was interviewed at the U.S. Embassy in Kabul, Afghanistan on October 24, 2017.

35.   At his interview, Plaintiff was provided with am immigrant visa refusal/collection card. The

      consular officer requested additional evidence from Plaintiff, specifically: additional

      evidence on source of funding, amended passports for his children, translations for the Dari

      Tazkeras submitted, and police certificates from UAE for himself and his wife.



                                              Page 10 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 11 of 16



36.   By November 13, 2017, all additional evidence requested from Plaintiff had been submitted

      to the consular officer.

37.   Plaintiff and his representative have made innumerable inquiries into the status of his visa

      application since 2017. The following is a list of these inquiries:

      a. On November 30, 2017, Plaintiff submitted a first case status inquiry to the Kabul

         Immigrant Visa (“IV”) Unit. On December 2, 2017, the IV unit requested police

         certificate from the UAE for Plaintiff and his wife, and informed Plaintiff that his case

         was in administrative processing.

      b. On March 26, 2018, Plaintiff submitted a second case status inquiry to the Kabul IV Unit

         and received no response.

      c. On May 24, 2018, Plaintiff submitted a third case status inquiry to the Kabul IV Unit. On

         May 28, 2018, the Kabul IV Unit responded that “[w]e have reviewed Department

         records and can confirm that your immigrant visa case was refused for administrative

         processing under 221(g) of the Immigration and Nationality Act (INA). We will notify

         you when this process has completed and the case is ready to move forward.”

      d. On August 20, 2018, Plaintiff submitted a fourth case status inquiry to the Kabul IV Unit.

         On August 21, 2018, The Kabul IV Unit responded, informing Plaintiff that his case

         remained in administrative processing.

      e. On November 13, 2018, Plaintiff submitted a fifth case status inquiry to the Kabul IV

         Unit. On November 13, 2018, the Kabul IV Unit responded stating: “[p]lease note that

         Mr. Sultani’s case has been reopened. Furthermore, according to our records, the case is

         still undergoing necessary administrative processing in order to verify his qualifications




                                             Page 11 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 12 of 16



          for the visa. Please be assured that a notification will be sent as soon as the administrative

          processing required for this case has concluded.”

      f. On February 12, 2019, Plaintiff submitted his latest case status inquiry to the Kabul IV

          Unit. On February 14, 2019, the Kabul IV Unit responded stating that: “[o]ur records

          indicate that this case is still undergoing necessary administrative processing in order to

          verify the applicant's qualifications for the visa.”

38.   Plaintiff’s visa application has now been pending for more than 19 months and counting

      since the date of his immigrant visa interview on October 24, 2017.


                                        CLAIMS FOR RELIEF

                                        COUNT I
                                     28 U.S.C. § 1361
      Writ of Mandamus to Compel Officers and Agencies of the United States to Perform a
                                 Duty Owed to Plaintiffs

39.   All proceeding paragraphs are incorporated by reference as though fully set forth herein.

40.   The INA and the regulations issued pursuant to it impose on Defendants a non-discretionary

      duty to issue visas once the decision to issue them has been made. The APA further requires

      agencies to “proceed to conclude a matter presented” to the agency “within a reasonable

      time.” 5 U.S.C. § 555(b).

41.   Plaintiff has fully complied with all statutory and regulatory requirements for seeking an EB-

      5 visa for the Plaintiff and his family, including obtaining approval of an I-526 Petition and

      submitting all necessary documentation and paying all required fees.

42.   Plaintiff has submitted multiple inquiries to the relevant DOS authorities, but Defendants

      have offered no explanation for their persistent delay and no indication whether a decision on

      the visa is imminent. Such a persistent and unexplained delay is unreasonable.



                                              Page 12 of 16
              Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 13 of 16



43.   The Defendants have willfully and unreasonably failed to adjudicate Plaintiff’s visa

      application and the approved petition for over 19 months, thereby depriving the Plaintiff of

      his rights under 8 U.S.C. § 1184 and the APA to have a properly filed visa application

      decided in a timely manner.

44.   The Defendants owe the Plaintiff a duty to act upon his visa application. The Defendants

      have failed to carry out the adjudicative and administrative functions delegated to them by

      law. Adjudication of the Plaintiff’s visa application is a purely ministerial, non-discretionary

      act which the Defendants are under an obligation to perform in a timely manner; the Plaintiff

      has no alternative means to obtain adjudication of the requested visa; and his right to

      issuance of the writ is clear and undisputable. Allied Chemical Corp. v. Daiflon, Inc., 449

      U.S. 33, 35 (1980); see also Patel, 134 F.3d at 933 (“[W]e find that the consulate had a duty

      to act and that to date . . . the consulate has failed to act in accordance with that duty and that

      writ [of mandamus] should issue.”) This Court should therefore issue a writ of mandamus

      directing the Defendants to render a decision either granting or denying the EB-5 visa.

45.   The Defendants have failed to act within a reasonable period of time. The Plaintiff has waited

      over 19 months for administrative processing to be completed, without explanation from the

      consulate for the delay, which is inherently unreasonable. See, e.g., Raduga, 440 F. Supp. 2d

      at 1149 (finding consulate’s four year delay unreasonable and issuing a writ of mandamus

      instructing consulate to either grant or deny Plaintiff’s visa application within 60 days).

46.   As all administrative remedies have now been exhausted, and Plaintiff is suffering a

      continuing harm due to Defendants’ persistent delay, there exists no other adequate remedy

      than the filing of this mandamus complaint.




                                              Page 13 of 16
                  Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 14 of 16



47.      Based on the foregoing, Plaintiff is entitled to a writ of mandamus directing Defendants to

         issue the visa forthwith.

                                               COUNT II
                             Administrative Procedure Act, 5 U.S.C. § 706(2):
                                   Arbitrary and Capricious Action

48.      All preceding paragraphs are incorporated by reference as though fully set forth herein.

49.      Plaintiff clearly qualifies for the visa classification sought, as can be evidence by an

         approved I-526 petition.

50.      Plaintiff is not subject to any grounds of inadmissibility for the visa classification sought.

51.      Plaintiff has no way to enter the U.S., because the Defendants have failed for nearly 19

         months to adjudicate his employment based visa.

52.      Defendants lack of action on Plaintiff’s visa is arbitrary and capricious and not in accordance

         with law.

53.      The Court should therefore remand with instructions to adjudicate the employment based

         visa promptly.

                                           PRAYER FOR RELIEF

      The Plaintiff requests that the Court grant the following relief:

         A. Assume jurisdiction over this matter;

         B. Compel the Defendants and those acting under them to perform their duty to adjudicate

             the EB-5 visa of Plaintiff without further delay;

         C. Compel the Defendants and those acting under them to perform their duty to complete all

             background checks and other reviews of Plaintiff without further delay;

         D. Award Plaintiff attorneys’ fees, costs, and expenses, in conformity with the Equal Access

             to Justice, Act 5 U.S.C. § 504, 28 U.S.C. § 2412;



                                                 Page 14 of 16
           Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 15 of 16



   E. Maintain jurisdiction over this matter until Plaintiff is admitted to the United States on a

      EB-5 visa; and

   F. Grant such other and further relief as this Court deems proper under the circumstances.

Dated: October 16, 2019                              Respectfully submitted,

                                                     /s/ Eric S. Montalvo
                                                     Eric S. Montalvo
                                                     D.C Bar. 993206
                                                     FEDERAL PRACTICE GROUP
                                                     1750 K Street, N.W., Suite 900
                                                     Washington, D.C. 20006
                                                     Telephone: (202) 808-3133
                                                     Facsimile: (888) 899-6053
                                                     EMontalvo@fedpractice.com




                                          Page 15 of 16
            Case 1:19-cv-03108 Document 1 Filed 10/16/19 Page 16 of 16



                                       Certificate of Service

       I hereby certify that on this 16th day of October 2019, I caused to be served by electronic

filing a copy of “Complaint for Writ of Mandamus and Injunctive Relief”. I understand that

notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       Respectfully submitted,

                                                       /s/ Eric S. Montalvo
                                                       Eric S. Montalvo
                                                       D.C Bar. 993206
                                                       FEDERAL PRACTICE GROUP
                                                       1750 K Street, N.W., Suite 900
                                                       Washington, D.C. 20006
                                                       Telephone: (202) 808-3133
                                                       Facsimile: (888) 899-6053
                                                       EMontalvo@fedpractice.com




                                            Page 16 of 16
